Per Curiam :
Every question now presented was before this court on the former-.appeals from the orders refusing an injunction. We have carefully' examined the evidence produced on the trials and while ‘it -is somewhat changed from that before this court on the former appeals, we are of the opinion that the changes do not affect the result as then expressed.
Even assuming that Washington avenue was laid out prior to August 27,1664, and that under the Dutch law the fee of the streets was in the sovereign and also that some of the plaintiffs can trace their title back to a patent granted by a Dutch governor, we are. of the opinion that the patents subsequently granted by English governors in confirmation of said grants and conveying the lands by a description bounding the land by a street then in existence resulted in transferring to the grantees the title to the center of the street.
All concurred, except Kellogg, J., dissenting.
. Judgments affirmed, with costs.